—Judgments, Supreme Court, New York County (Frederic Berman, J.), rendered July 25, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and, upon *286his guilty plea, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The court properly ordered the courtroom closed during the testimony of the purchasing undercover officer since he stated that he had ongoing investigations in the area of defendant’s arrest and anticipated returning to the vicinity in the future. Closure was likewise warranted during the “ghost” officer’s testimony. We conclude, from our reading of his entire testimony, that although he was no longer working in the precise area of defendant’s arrest, he was working in an undercover capacity at a nearby location, had ongoing investigations and had cases pending from the location of defendant’s arrest (see, People v Ayala, 90 NY2d 490, cert denied 522 US 1002). It was defendant’s obligation to suggest any alternatives to closure (supra), and he failed to do so. In any event, the trial court offered to consider any requests to permit entry of family members but defendant declined the court’s offer.
Concur— Lemer, P. J., Milonas, Rosenberger, Nardelli and Williams, JJ.